DETAILED ACTION
Response to Arguments
Applicant's arguments filed 19 SEP 22 have been fully considered but they are not completely persuasive.  Specifically, claims 1-4 are allowable, while claim 5 creates drawing objection issues as well as issues under 35 U.S.C.112.  See below.
Information Disclosure Statement
The document submitted with the IDS filed 19 SEP 22 is the written opinion from Turk Patent, but fails to include a machine translation.  Thus, such cannot be considered.  The document submitted with the IDS filed 10 SEP 22 appears to be a machine translation of the latter filed document and has been considered.  As for the remaining references that were either crossed out or lined through, such were previously cited in the IDS submitted 11 NOV 20.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the inside part (claim 5) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 5-6 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 5 recites "A magazine support" in line 1 and "a U shaped magazine support" in line 2.  It is unclear how a magazine support can comprise a magazine support.  Furthermore, it is unclear to which of these "the magazine support" in line 4 refers.  Suggested is replacing the first recitation with: --A magazine support device--, --A device--, --An apparatus--, or the like.
Claim 5 further recites the limitations "the lower part" in line 3, "the inside part" in line 4, and "the level spring housing" in line 5.  There is insufficient antecedent basis for these limitations in the claim.
No instance of “inside” of “inside part” can be found in the instant disclosure.  As best understood, the magazine support tab is disposed within the level spring housing, but some rewording will be required because the latter is not introduced until line 6.  This would overcome the objection to the drawings as well.
Lastly, while perhaps not worthy of rejection under 112(b), "through" in line 4 is best understood to be --by-- or --via-- and should likely be corrected, for clarity.  As written, lines 4-5 can be construed as "a magazine support tab pivotally connected … through a support pin," as though the tab were to somehow extend through the pin.  But this is not disclosed.  Applicant relies on "by means of," page 5, line 1, which would also correct the issue.
Claim 6 is rejected as dependent on a rejected base claim.
Allowable Subject Matter
Claims 1-4 have been allowed.
Claim 5 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) set forth in this Office action.
Similarly, claim 6 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Reasons for allowance will be addressed when necessary.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bret Hayes whose telephone number is (571)272-6902. The examiner can normally be reached 5:30 AM - 1:30 PM Eastern.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Troy Chambers can be reached on (571) 272 - 6874. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/Bret Hayes/
Primary Examiner, Art Unit 3641
15-Nov-22